t c memo united_states tax_court wechsler co inc petitioner v commissioner of internal revenue respondent docket no filed date edward i foster jessica s powers harold n pappas and leonard d steinman for petitioner carmen m baerga joseph w fogelson and marvis a knospe for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies in petitioner’s federal income taxes as follows taxable fiscal_year ended may deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number the deficiencies result principally from respondent’s adjustments disallowing a portion of the deductions that petitioner claimed for the foregoing taxable years for amounts paid as compensation to norman wechsler mr wechsler petitioner’s president and controlling shareholder and an owner of a majority of its common_stock a portion of the deduction that petitioner claimed for its taxable_year for an amount_paid as compensation to sharon wechsler mrs wechsler petitioner’s employee and corporate secretary and mr wechsler’s wife and all of the deductions that petitioner claimed for its and taxable years for compensation paid to gilbert wechsler gilbert an alleged consultant to petitioner during those years and mr wechsler’s brother unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure many dollar amounts have been rounded to the nearest dollar and the term fiscal_year will be used to refer to both petitioner’s annual_accounting_period and its taxable_year petitioner bears the burden_of_proof see rule a findings_of_fact some facts have been stipulated and so found the stipulation of facts with attached exhibits is incorporated herein by this reference background at the time the petition was filed petitioner maintained its business office in mt kisco new york from until date petitioner’s office was in new york city thereafter petitioner’s office was in mt kisco new york petitioner is a successor to ogden wechsler co a partnership formed in by charles ogden and mr wechsler’s father the partnership the partnership was a broker-dealer specializing in trading as a market maker or specialist and retailing obscure and limited-float real_estate securities those securities traded sporadically in the over-the-counter market in date the partnership registered with the securities exchange commission sec to act in the capacity of a broker-dealer from through the partnership sec_7491 which under certain circumstances shifts the burden_of_proof to the commissioner is inapplicable because the examination in this case began before date the effective date of that section see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 expanded its trading activities to include trading a few additional over-the-counter stocks convertible_bonds and preferred stocks and began to act as a broker’s broker ie trading with other broker-dealers on an undisclosed basis on behalf of another broker-dealer typically the investment banker for the securities traded in the partnership’s then partners incorporated their firm under the name of ogden wechsler and krumholz inc the corporation that is petitioner in this case upon the retirement of charles ogden in petitioner changed its name to wechsler krumholz inc in petitioner changed its name to wechsler co inc mr wechsler became an employee of petitioner’s in date an officer of petitioner’s in date a member of petitioner’s board_of directors in date and a shareholder in petitioner in date by the focus of petitioner’s business was trading convertible securities and acting as a broker’s broker from through mr wechsler worked for petitioner as a trader’s assistant and clerk from through he became a senior trader for petitioner in he became petitioner’s head trader a position he held until when he became petitioner’s president in he became chairman of petitioner’s board_of directors he has been both petitioner’s president and chairman of its board since during most of the 1980s mr wechsler and elroy krumholz mr krumholz were involved in the management of petitioner mr krumholz was the son of a partner in the partnership petitioner’s predecessor mr krumholz joined petitioner as an employee in date and became an officer of petitioner in date and a shareholder in petitioner in as of date mr wechsler’s father mr krumholz’s father mr wechsler and mr krumholz each owned shares or percent of petitioner’s then-outstanding common_stock mr krumholz’s father died in date at which time petitioner redeemed all of the common and preferred_stock that mr krumholz’s father had owned in petitioner mr wechsler’s father died in date and bequeathed hi sec_80 shares of common_stock in petitioner to mr wechsler making mr wechsler the owner of of petitioner’s then outstanding shares of common_stock after mr krumholz died in petitioner redeemed all of mr krumholz’s common and preferred_stock in petitioner petitioner’s business from through by petitioner functioned primarily as a market maker or specialist in convertible_bonds as a broker-dealer in convertible_bonds and as an investor for its own account in convertible_bonds with a portion of its portfolio in hedged positions a specialist serves to make a market particularly for thinly traded securities standing ready to buy or sell the securities as demanded to provide increased liquidity especially where there is a temporary imbalance between buy and sell orders from investors convertible_bonds are hybrid_instruments typically they are subordinated debentures with a fixed interest rate a fixed maturity and an ability to be converted into the issuer’s stock at the holder’s option bonds generally have been and remain thinly traded a hedge in convertible_bonds typically consists of a long position in the bonds and a short position in the underlying common_stock into which the bonds can be converted which is intended to be market neutral ie to have the combined bond and stock positions not generate major additional profits or losses even with large moves in the overall markets before moving to mt kisco in date petitioner had as many a sec_53 employees in its new york city office until date petitioner had its own back office operation in which petitioner’s staff cleared securities ie moved the actual certificates in sales transactions kept records and accounts of trades sent and received confirmations and maintained records otherwise required by the sec securities exchanges and the national association of securities dealers nasd upon moving to mt kisco petitioner eliminated most of its back office operation and outsourced most of those functions to bear stearns co shortly after its move to mt kisco in date petitioner had approximately employees by the number of petitioner’s employees decreased to petitioner produced profits for itself in various ways as a market maker petitioner profited from the spread between bid and ask prices as a principal rather than an agent petitioner earned_income from executing trades on behalf of its institutional clients and to a smaller extent from executing trades on behalf of other broker-dealers petitioner profited from short-term opportunities created by imbalances in convertible_bond prices and underlying stock prices petitioner earned trading profits from long-term investments that were entered into after significant analysis and research petitioner profited from its hedge portfolio petitioner profited on new issues of convertibles for which it acted as a primary market maker and influenced the pricing and distribution of those securities profiting from redistribution of those securities from short-term buyers to long-term buyers and acting as principal rather than an agent petitioner was the counterparty for the sale or purchase by its client or another broker-dealer the transaction was in effect free of market risk to petitioner if it had contracted an offsetting purchase or sale petitioner assumed a market risk if it had not done so petitioner’s large stock investments in microcap companies after the market crash in and extending through the 1990s resulted in gains for petitioner although petitioner was a relatively small company during the 1990s it acted as a market maker for several hundred convertible securities it listed and traded a much greater number of those securities than its competitors because petitioner was a boutique dealer in convertible securities mr wechsler himself often would deal with and advise some of petitioner’s better customers during the 1980s he developed and improved a computer_software program for petitioner to keep track of the convertible securities that it listed and traded in the spring of petitioner formally adopted a plan to reduce its institutional and convertible_bond business and concentrate on its own proprietary trading and short-term and long-term investments even before its formal adoption of this plan mr wechsler had begun to change the focus of petitioner’s business in this manner by mr wechsler realized that the prior advantages petitioner enjoyed as a market maker in the convertible securities market no longer applied and that petitioner faced increasing competition from a number of much larger securities investment and trading companies among other things by the 1990s some major investment and trading companies expanded into the convertible securities market as market makers by that time computerized convertible_bond trading programs were readily available and trading in convertible securities came to be conducted in great measure electronically that diminished petitioner’s prior competitive advantage from mr wechsler’s expertise and reputation as a market maker in hundreds of convertible securities and the longstanding business relationships that mr wechsler had with various individuals in the financial sector price competition in a number of convertible securities increased among various market makers and typically how good a price a market maker quoted for those securities became the controlling factor for potential customers in selecting a particular market maker for a transaction also generally trades came to involve larger dollar amounts resulting in larger capital requirements for market makers in convertible securities from through about petitioner listed and traded approximately convertible securities thereafter petitioner sharply reduced its participation and role as a market maker in the convertible securities market while continuing to act as a market maker in to convertible securities and perhaps a half-dozen stocks duties and work performed by certain officers and individuals mr wechsler since mr wechsler has been petitioner’s principal manager and has made all major financial decisions concerning petitioner as previously discussed he was petitioner’s president and chairman of its board he was intimately involved in managing petitioner’s business closely supervised all of petitioner’s trading and investment activities in debt and equity securities and worked long hours among other things he conducted all of petitioner’s marketing determined the securities for which petitioner would be a market maker and managed petitioner’s investment portfolio besides mr wechsler from through petitioner had two salesmen three to five traders and one to five assistants working at its trading desk mr wechsler spent most of his time at work either in petitioner’s trading room or in his office adjoining the trading room which was only to feet away from the trading desk petitioner’s trading room was a large room that contained a large trading desk that had four seats on each side and two seats at each end with a telephone at each seat position all of the traders institutional sales representatives and certain support staff sat together in the trading room the traders sat at the central seats of the trading desk with each trader generally having five computers when mr wechsler was in his office his office door into the trading room was open percent of the time in managing petitioner mr wechsler was assisted by three individuals who had worked for petitioner for a number of years philip glickman mr glickman richard zeeman mr zeeman and ricky solomon mr solomon in the next lower level of petitioner’s senior employees were jay mittentag mr mittentag and evan lobel mr lobel in addition petitioner paid gilbert mr wechsler’s brother dollar_figure and dollar_figure during its and fiscal years respectively petitioner deducted those payments on its and federal_income_tax returns as compensation paid for services those deductions are at issue mrs wechsler began working for petitioner during its fiscal_year a portion of the dollar_figure that petitioner paid to her and deducted as compensation paid for her services during that year is at issue mr glickman mr glickman started working for the partnership petitioner’s predecessor in as a clerk trainee primarily assisting mr wechsler’s father mr glickman later worked as a senior trader for petitioner until the mid-1980s when he became an institutional salesman for convertible_bonds he served as petitioner’s vice president from until date when he was appointed its executive vice president he served on petitioner’s board from until his retirement from petitioner on date mr zeeman mr zeeman started working for the partnership in as a clerk trainee assisting charles ogden a partner and then mr krumholz’s father another partner mr zeeman later became a senior trader for petitioner and was registered with the nasd as a registered_representative a principal and a financial operations principal finop from the mid-1980s until he was in charge of petitioner’s back office operation from date through date when he was terminated mr zeeman’s duties were primarily administrative and he largely functioned as petitioner’s chief financial officer at various periods during the years at issue he served as petitioner’s secretary treasurer vice president or executive vice president following petitioner’s outsourcing of its back office operation in date until his termination from petitioner in date he was responsible for ensuring that petitioner’s books_and_records including its monthly financial and operational combined uniform single focus reports were prepared and that petitioner was in compliance with other financial and reporting requirements imposed by the nasd and the sec mr solomon mr solomon joined petitioner in he was a registered_representative with the nasd and rose relatively quickly working for petitioner he was given significant authority to trade and maintain large trading and investment positions nevertheless he consulted closely with mr wechsler while performing those trading and investment activities he became petitioner’s vice president in and became a member of petitioner’s board in mr mittentag mr mittentag began working for petitioner in the 1960s as a back office clerk he became an assistant cashier for petitioner and later its cashier he became petitioner’s chief financial officer in date he is registered with the nasd as a finop mr lobel mr lobel began working for petitioner in as a clerk trainee he became a senior trader and then a trader analyst he had limited discretion to trade and make investments for petitioner he also made recommendations as to investments to mr wechsler and recommendations as to trading to mr wechsler and mr solomon he became a finop in date he resigned from petitioner on date gilbert during petitioner’s and fiscal years gilbert worked as a lighting designer at the metropolitan opera he had been a lighting designer there for years he did not spend time in petitioner’s office every day petitioner did not provide him with access to its computer system nor did it provide him its computer_program allowing him to access the system from outside petitioner’s office mrs wechsler mrs wechsler previously worked for a broker-dealer in dallas texas where mr wechsler met her she moved to new york city in and then married mr wechsler until petitioner hired her on date she had not worked outside her home since the late 1970s petitioner agreed to pay her compensation of at least dollar_figure a year on date she became petitioner’s secretary and a member and vice chairman of petitioner’s board_of directors during petitioner’s fiscal_year she devoted percent of her time to office management and percent to portfolio research she became a full registration general securities representative in date and a general securities principal in date common and preferred_stock ownership in petitioner petitioner has had outstanding both common and preferred shares of stock since mr wechsler has owned a majority of the outstanding common shares of petitioner and has held sufficient shares to elect a majority of petitioner’s directors from date through date the holders of petitioner’s preferred_stock have had the authority to elect one of petitioner’s directors but have never exercised that authority from its incorporation in through date petitioner has never paid cash dividends with respect to its common_stock on date petitioner distributed shares of its preferred_stock with respect to each share of its common_stock it has not since then distributed preferred shares with respect to its common_stock petitioner paid cash dividends on its preferred_stock in and from through date petitioner did not pay dividends on its preferred_stock as previously discussed mr wechsler’s father died in date and bequeathed hi sec_80 common shares in petitioner to mr wechsler making mr wechsler owner of of petitioner’s then- outstanding common shares the father left his preferred shares in petitioner to two trusts primarily for the benefit of his wife mr wechsler’s mother with mr wechsler and gilbert the two sons of the father and mother as remaindermen the father’s estate elected to pay the federal estate_tax it owed under the installment provisions of sec_6166 mr wechsler’s mother died on date and her estate also elected to pay the federal estate_tax it owed under the installment provisions of sec_6166 mr wechsler and gilbert were cofiduciaries of the father’s estate the mother’s estate and the trusts that their father and mother established as of date the father’s estate the mother’s estate and the trusts collectively owned dollar_figure preferred shares in petitioner over the period covering its through fiscal years petitioner redeemed dollar_figure of these dollar_figure shares as follows fye may number of shares redeemed total_payment price per share dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number -- big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure as of date and date legal_title to petitioner’s outstanding preferred shares was held as follows holder date date mr wechsler’s father’s and mother’s estates mr wechsler mr glickman mr zeeman or his estate1 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr zeeman died on date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure from date through date petitioner redeemed another of the dollar_figure preferred shares that mr wechsler’s father previously had owned as follows number of preferred shares redeemed date date date date date total after petitioner’s redemption of the above shares big_number of the dollar_figure preferred shares that the father had owned remained outstanding mr wechsler and gilbert as co- fiduciaries of both their father’s and mother’s estates determined that the two estates had satisfied the federal_estate_taxes they owed mr wechsler and gilbert further determined they were each entitled to big_number of the remaining big_number preferred shares that their father had owned in petitioner on date petitioner redeemed gilbert’s big_number preferred shares for dollar_figure or dollar_figure a share mr wechsler’s big_number preferred shares were not formally transferred to him or redeemed as of the time of the trial the certificates representing these big_number preferred shares that mr wechsler inherited remained in the name of the father’s estate the mother’s estate or the trusts from date through date petitioner’s then outstanding shares of common_stock were owned as follows number of common shares owned shareholder mr wechsler mr glickman mr zeeman mr solomon total mr glickman and mr zeeman ceased to be employed by petitioner on date on date petitioner exercised its rights to purchase their common shares under stock purchase agreements that it had negotiated with them and it offered them dollar_figure a share for that stock it further offered to purchase their preferred shares for a price equal to those shares’ stated redemption value of dollar_figure a share plus accumulated accrued dividends on date petitioner also offered to purchase mr solomon’s common shares for dollar_figure a share mr solomon accepted petitioner’s offer and petitioner redeemed his shares on date mr glickman and mr zeeman and mr zeeman’s estate after mr zeeman’s death on date litigated in a new york state court petitioner’s determination of a price for their common_stock under the stock purchase agreements that litigation was settled the stock purchase agreements between petitioner and mr glickman mr zeeman and mr solomon each generally provided that petitioner would repurchase all of the individual’s common shares upon his death or termination of employment with petitioner at a price equal to the book_value of those shares as of the last day of the month preceding the holder’s death or termination of employment in date and petitioner redeemed the common shares owned by mr glickman and mr zeeman’s estate on date paying him and the estate dollar_figure a share for the stock plus accrued interest from date on date petitioner purchased the preferred shares that previously had been owned by mr glickman and mr zeeman at a price equal to the sum of those shares’ redemption value of dollar_figure a share plus accumulated accrued dividends as of date plus accrued interest from date after date mr wechsler owned all outstanding common shares of stock in petitioner following petitioner’s redemption of gilbert’s big_number preferred shares on date discussed supra mr wechsler owned all the outstanding preferred shares of stock in petitioner compensation paid to upper level managers and employees in the financial industry and petitioner’s payments of compensation to mr wechsler mrs wechsler gilbert and others during years in issue in the financial industry upper level managers and employees at investment and trading companies typically receive a substantial part of their annual compensation from bonuses that are based upon their company’s earnings or profits for that year in particular principal managers of companies that enjoy highly profitable years often may be paid bonuses that are a number of times the amounts of their annual salaries during its through fiscal years petitioner did not have a written compensation policy as to the payment of either base compensation or bonuses to its employees in each fiscal_year petitioner generally paid mr wechsler and its other officers a base salary a december or holidays bonus and a may or fiscal-yearend bonus the december bonuses typically were based on petitioner’s year-to- date earnings and the assumption of petitioner’s continuing profitability for the remainder of that fiscal_year generally the december bonuses were smaller than the may bonuses toward the middle of may mr wechsler prepared a spreadsheet listing all of petitioner’s employees and the proposed bonuses and salary adjustments for them mr wechsler’s proposed total may bonuses were based on his estimate of petitioner’s realized and unrealized profits for the fiscal_year which he determined primarily by using petitioner’s most recent monthly focus reports though he gave more weight to realized profits because unrealized profits had not been reduced to cash and petitioner wished not to liquidate investment_assets in addition in determining the proposed may bonuses mr wechsler took into account to a small degree his current expectations and outlooks for the securities industry petitioner and petitioner’s portfolio generally petitioner’s officers other than mr wechsler did not make bonus recommendations for themselves or petitioner’s other employees while the proposed bonuses would be discussed at a meeting of petitioner’s board_of directors mr wechsler made the final decisions regarding the salary and bonuses that petitioner paid to each of its employees and officers including himself at no time did petitioner’s board_of directors reject the compensation that mr wechsler proposed for himself nor did the board ever authorize him to receive more or less than the amount of compensation that he proposed for himself during its through fiscal years petitioner paid mr wechsler a base salary a december bonus and a may bonus as follows fye may base salary december bonus may bonus annual comp total dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner paid and deducted dollar_figure as compensation to gilbert for its fiscal_year it paid and deducted dollar_figure as compensation to him for its fiscal_year petitioner paid and deducted dollar_figure as compensation to mrs wechsler for its fiscal_year of that amount dollar_figure was salary dollar_figure was a december bonus and dollar_figure was a may bonus during its through fiscal years petitioner paid its then executive vice president mr glickman a base salary a december bonus and a may bonus as follows fye may base salary december bonus may bonus annual comp total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number -- -- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during its through fiscal years petitioner paid mr zeeman who largely functioned as its chief financial officer and until headed its back office operation a base salary a december bonus and a may bonus as follows fye may base salary december bonus may bonus annual comp total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number -- -- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during its through fiscal years petitioner paid its vice president executive vice president mr solomon a base salary a december bonus and a may bonus as follows fye may base salary december bonus may bonus annual comp total dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- big_number big_number big_number big_number big_number -- big_number -- during its through fiscal years petitioner paid mr mittentag who was its cashier and became its chief financial officer in date a base salary a december bonus and a may bonus as follows fye may base salary december bonus may bonus annual comp total dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during its through fiscal years petitioner paid mr lobel a senior trader and later a trader analyst a base salary a december bonus and a may bonus as follows fye may base salary december bonus may bonus annual comp total dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number -- fiscal_year loans mr wechsler made to petitioner during petitioner’s fiscal_year mr wechsler made several short-term loans to petitioner he made four cash loans totaling dollar_figure to petitioner on the dates and in the amounts specified below date amount date dollar_figure date big_number date big_number date big_number total big_number petitioner repaid these cash loans on the dates and in the amounts specified below date amount date dollar_figure date dollar_figure date dollar_figure total dollar_figure on date mr wechsler lent petitioner securities with a market_value of dollar_figure the securities loan on date petitioner returned those securities to mr wechsler petitioner did not pay any interest to mr wechsler with respect to either the above cash loans or the securities loan petitioner’s through tax returns and focus reports for its through fiscal years petitioner prepared its federal_income_tax returns using an accrual_method of accounting under that method securities petitioner held in investment accounts were reflected on the tax_return balance_sheet at cost and not at fair_market_value up until its return petitioner for tax purposes generally carried its securities positions in trading accounts at the lower_of_cost_or_market in the mark-to-market rules of sec_475 were added to the internal_revenue_code by the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec 107_stat_481 effective for taxable years ending on or after date beginning with its return petitioner marked to market all securities held in trading accounts daily so that immediate realization and recognition of gain_or_loss resulted petitioner’s annual focus reports for its through fiscal years incorporate petitioner’s audited financial statements which were required to be prepared in accordance with generally_accepted_accounting_principles gaap those audited financial statements were prepared in accordance with gaap except to the extent the balance sheets failed to list as a liability petitioner’s deferred taxes computed in accordance with gaap petitioner’s annual focus reports differed from its tax returns in that petitioner’s revenue and earnings for purposes of the former were computed by marking to market all securities petitioner then held including those held for investment cf sec_475 on its through federal_income_tax returns petitioner reported gross_income total deductions taxable_income or loss retained earnings and retained earnings and capital stock as follows fye may gross total income retained and capital income deductions loss earnings stock taxable retained earnings dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on its annual focus reports for its through fiscal years petitioner reported revenue expenses earnings before federal_income_tax ebfit retained earnings and retained earnings and capital stock as follows fye may revenue expenses ebfit retained earnings retained earnings and capital stock dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number adjustments for the fiscal years in issue the following table shows the amounts petitioner claimed as deductions for compensation paid to mr wechsler mrs wechsler and gilbert and the amounts respondent allowed mr wechsler year amount claimed amount allowed amount disallowed dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number in the stipulation of facts the amount of mr wechsler’s compensation that was disallowed as a deduction for the fiscal_year is stated to be dollar_figure in the notice_of_deficiency that amount is stated to be dollar_figure we assume that the dollar_figure difference is due to the parties’ error in drafting the stipulation we accept the amount disallowed in the notice_of_deficiency as correct mrs wechsler year gilbert year amount claimed amount allowed amount disallowed dollar_figure dollar_figure dollar_figure amount claimed amount allowed amount disallowed dollar_figure big_number -0- -0- dollar_figure big_number respondent determined that the amounts disallowed with respect to mr wechsler and mrs wechsler exceeded a reasonable allowance for services rendered within the meaning of sec_162 with respect to gilbert respondent determined that no amounts were allowable because no information was provided showing any service gilbert rendered to petitioner i introduction opinion this case is what is conventionally known as a reasonable_compensation case we must determine the deductibility of amounts petitioner claims it paid to three individuals as compensation_for_personal_services rendered to petitioner there is no dispute as to the fact of the payments there is a dispute only as to the character of portions of those payments ii applicable law sec_162 permits a taxpayer to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a taxpayer is entitled to a deduction for compensation only if the payments were reasonable in amount and the payments were for services actually rendered sec_1_162-7 income_tax regs bonuses paid to employees are deductible when made in good_faith and as additional compensation_for services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered sec_1_162-9 income_tax regs because petitioner’s place of business is in the state of new york and barring a stipulation to the contrary any appeal of this case would be to the court_of_appeals for the second circuit see sec_7482 therefore under the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir we must apply that court’s precedents governing issues of reasonable_compensation to the extent that they contradict our precedents the question of whether compensation is reasonable is to be resolved upon a consideration of all of the facts and circumstances of the case e g 73_tc_1142 numerous factors have been used in determining the reasonableness of compensation with no single factor being determinative see 85_f3d_950 2d cir affg tcmemo_1995_128 819_f2d_1315 5th cir affg tcmemo_1985_267 those factors considered include but are not limited to the employee’s role in the company comparison with other companies the character and condition of the company potential conflicts of interest and internal consistency in compensation rapco inc v commissioner supra pincite 716_f2d_1241 9th cir revg tcmemo_1980_282 where shareholder- officers who are in control of a corporation set their own compensation careful scrutiny is required to determine whether the alleged compensation is in fact a distribution of profits and a constructive_dividend home interiors gifts inc v commissioner supra pincite the court_of_appeals for the second circuit has adopted an independent_investor_test whereby the fact-finder must apply the above multifactor test from the perspective of an independent investor in general this test questions whether given the dividends and return on equity enjoyed by a disinterested stockholder that stockholder would approve the amount of disputed compensation paid to the employee on the basis of the facts of each particular case see rapco inc v commissioner supra pincite see also elliotts inc v commissioner supra pincite haffner’s serv stations inc v commissioner tcmemo_2002_38 affd 326_f3d_1 1st cir that test allows us to decide whether the amount of compensation paid to a taxpayer-corporation’s shareholder-employees by the corporation would have been the same had they engaged in arm’s-length negotiation see miller sons drywall inc v commissioner tcmemo_2005_114 one important inquiry is whether this hypothetical independent investor received a fair return on his or her investment see rapco inc v commissioner supra pincite in performing our analysis we review mr wechsler’s mrs wechsler’s and gilbert’s compensation separately because whether the compensation that petitioner paid to each is reasonable depends on the services he or she performed see miller sons drywall inc v commissioner supra iii expert reports a introduction both parties offered expert testimony in support of their respective positions concerning reasonable_compensation for mr wechsler no expert testimony was offered concerning reasonable_compensation for either mrs wechsler or gilbert in deciding the reasonableness of compensation courts often look to the opinions of expert witnesses nonetheless we are not bound by the opinion of any expert witness and we may accept or reject expert testimony in the exercise of sound judgment 304_us_282 538_f2d_927 2d cir and cases cited thereat affg tcmemo_1974_285 although we may accept the testimony of an expert in its entirety see 74_tc_441 we may be selective in determining what portions of an expert’s opinion if any to accept 86_tc_547 petitioner and one of its experts gilbert e matthews on the one hand argue that reasonable_compensation for mr wechsler should be determined by considering data with respect to broker-dealers that mr matthews surveyed particularly the averages of the ratios of aggregate compensation to net_revenues and aggregate compensation to pretax income before compensation_for each broker-dealer mr matthews compared those averages to ratios similarly computed for petitioner to support his conclusion that in general mr wechsler’s compensation was reasonable respondent and respondent’s expert scott d hakala on the other hand maintain that reasonable_compensation for mr wechsler should be based upon a typical compensation arrangement given to an asset manager with mr wechsler receiving percent of the bonus pool as will be discussed more fully infra neither of the foregoing proposed approaches for determining reasonable_compensation for mr wechsler nor that of petitioner’s second expert paul r dorf is entirely appropriate in particular petitioner is not reasonably comparable to the broker-dealers selected by petitioner’s expert mr matthews also mr hakala’s allocation of percent of the incentive compensation to mr wechsler substantially undercompensates him for his contributions to petitioner we now consider in more detail the testimony of the parties’ experts b petitioners’ experts petitioner offered gilbert e matthews and paul r dorf as experts in compensation practices in the securities industry and they were accepted as such by the court gilbert e matthews mr matthews is chairman of the board and senior managing director of sutter securities inc he has more than years of experience working in investment banking he was asked to testify with respect to compensation practices in the securities industry and the return on petitioner’s common_stock in attempting to determine customary compensation in the securities industry mr matthews examined broker-dealers whose stock was publicly traded and their financial statements covering all or a significant portion of the years in issue he obtained their financial information from either their annual reports or their registration statements filed with the sec those broker-dealers had average annual net_revenues for the periods being examined ranging from dollar_figure million to approximately dollar_figure billion of the broker-dealers the four largest-- lehman brothers paine webber bear stearns co and a g edwards--were extremely large companies having respectively average annual revenues of dollar_figure billion dollar_figure billion dollar_figure billion and dollar_figure billion the 21st-largest broker-dealer first of michigan had average annual revenues of dollar_figure million and the 22d-largest broker-dealer rodman renshaw had average annual revenues of dollar_figure million in contrast petitioner had average annual net_revenues of dollar_figure million from date through date mr matthews proceeded by first listing the net_revenues aggregate compensation paid to all employees aggregate compensation and pretax income for each of the broker- dealers for each period examined he then calculated the ratios of aggregate compensation to net_revenues and aggregate compensation to pretax income before aggregate compensation_for each of those broker-dealers for each of those periods next he calculated average ratios for each of the broker-dealers and averages for the group as a whole for the group as a whole the averages of aggregate compensation to net_revenues and aggregate compensation to pretax income before compensation were percent and percent respectively he compared those averages to averages similarly computed for petitioner for its through fiscal years which were percent aggregate compensation to net_revenues and percent aggregate compensation to pretax income before compensation mr matthews concluded that the average percent of its net_revenues that petitioner paid in aggregate compensation from through was reasonable since it was virtually equal to the average of percent of net_revenues paid in aggregate compensation computed for the broker-dealers he examined he further observed that the average percent of its pretax income before aggregate compensation that petitioner paid in compensation from through was well below the mean or group average of percent of pretax income before aggregate compensation paid in compensation computed for those broker- dealers he stated that those results indicate that petitioner retained a higher portion of its discretionary income ie pretax income before compensation and paid a lower portion of its discretionary income as compensation than did most of the publicly traded broker-dealers mr matthews added that in his experience smaller broker-dealers with a limited range of activities like petitioner would pay a larger percentage of their revenues to senior management employees than would larger more diversified broker-dealers mr matthews noted that for petitioner’s through fiscal years mr wechsler’s annual compensation represented the following percentages of the aggregate annual compensation petitioner paid to all its employees fye may mr wechsler’s comp as of aggregate comp mr matthews concluded that mr wechsler was entitled to a major share of the aggregate compensation petitioner paid because mr wechsler was the driving force of petitioner’s business and was instrumental in producing most of petitioner’s revenue mr matthews also testified that petitioner’s through aggregate compensation amounts represent the following percentages of petitioner’s through annual net_revenues and pretax income before payment of compensation aggregate comp as net revenue before comp comp of net millions millions millions revenue pretax income aggregate fye may aggregate comp as of pretax income before comp dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure n a dollar_figure dollar_figure dollar_figure dollar_figure n a n a mr matthews opined that the annual compensation petitioner paid to mr wechsler for its and fiscal years was clearly reasonable since the percentages of net revenue and pretax net_income before payment of aggregate compensation that petitioner paid in compensation_for those years fell within industry standards by industry standards mr matthews was referring to the group average percentages that aggregate compensation represented of net_revenues and pretax income before payment of compensation which as discussed supra were percent and percent respectively that he computed for the broker-dealers he examined he further opined that petitioner’s fiscal_year compensation percentages of percent and percent were quite low by industry standards mr matthews also opined that the annual compensation petitioner paid mr wechsler for its and fiscal years was reasonable he explained that the higher compensation percentage of percent for was caused by that year’s lower net revenue from lower market prices for petitioner’s portfolio securities he maintained that the compensation percentage for should be analyzed by combining the financial data for and he computed that the combined aggregate compensation petitioner paid for those years wa sec_48 percent of its combined and net_revenues and percent of its combined and pretax income before payment of we read this conclusion and the similar conclusions for and in conjunction with mr matthews’s conclusion that mr wechsler was entitled to a major share of the aggregate compensation petitioner paid compensation he concluded that those aggregate percentages of percent and percent for and were extremely reasonable by industry standards similarly he claimed that the compensation percentage for should be analyzed by combining the financial data for and given what he felt was the low aggregate compensation paid for and he computed that on his suggested aggregate basis the combined aggregate compensation petitioner paid for those years wa sec_57_1 percent of its combined and net_revenues and percent of its combined and pretax income before payment of aggregate compensation he concluded that those aggregate percentages of percent and percent for and were reasonable by industry standards mr matthews used a somewhat different analysis in opining that the compensation petitioner paid to mr wechsler for fiscal_year was reasonable he said that because petitioner had a negative dollar_figure million in net revenue for the same combined and aggregate compensation paid of dollar_figure million divided by combined and net_revenues of dollar_figure million equals approximately percent and dollar_figure million divided by combined and pretax income before aggregate compensation of dollar_figure million equals approximately percent combined and aggregate compensation paid of dollar_figure million divided by combined and net_revenues of dollar_figure million equals approximately percent and dollar_figure million divided by combined and pretax income before aggregate compensation of dollar_figure million equals approximately percent percentages method he employed for its other fiscal years could not be used for and that it was necessary to consider the absolute numbers he noted that mr wechsler was paid dollar_figure in which represented percent of his average compensation_for the prior years and that his yearend bonus of dollar_figure wa sec_22 percent of his average bonus for the prior years he further noted that mr wechsler made several large interest-free loans to petitioner during its fiscal_year he reasoned that those loans justified a substantial portion of the dollar_figure bonus mr wechsler received for that year mr matthews concluded that the compensation petitioner paid mr wechsler was reasonable because of those loans and mr wechsler’s services in managing petitioner lastly mr matthews opined that the fiscal_year compensation of dollar_figure million petitioner paid mr wechsler was unreasonable and that reasonable_compensation for would have been dollar_figure million he noted the aggregate compensation of dollar_figure million petitioner paid for represents percent of its net revenue for that year and percent of its pretax income before payment of compensation_for that year he further noted that if mr wechsler’s compensation had been dollar_figure million rather than dollar_figure million petitioner’s adjusted aggregate compensation of dollar_figure million dollar_figure million less dollar_figure million would represent percent of its net revenue for that year and percent of its pretax income before payment of compensation_for that year additionally mr matthews determined that petitioner from its through fiscal years enjoyed a 4-percent compounded annual rate of return on its common_stock equity adjusted for deferred taxes his computation was as follows common_stock deferred adj common compounded equity taxes stock equity annual rate annual rate fye may millions millions millions of return of return1 dollar_figure4 dollar_figure1 dollar_figure3 -- -- computed using a present-value-future-value formula where present_value equals dollar_figure3 million petitioner’s adjusted common_stock equity at the beginning of its fiscal_year future value equals adjusted common_stock equity at the end of the period in question and n equals the number of years from date through the end of that period mr matthews opined that an independent investor would be satisfied with this 4-percent compounded annual rate of adjusted aggregate compensation of dollar_figure million divided by net revenue of dollar_figure million equals approximately percent and dollar_figure million divided by pretax income before payment of aggregate compensation of dollar_figure million equals approximately percent petitioner’s fiscal_year annual focus report reflects preferred_stock equity of dollar_figure as of date petitioner’s fiscal_year annual focus report reflects preferred_stock equity of dollar_figure as of date its fiscal_year annual focus report reflects preferred_stock equity of dollar_figure as of date return maintaining this rate of return would be highly satisfactory to most equity investors paul r dorf mr dorf is managing director of compensation resources inc which he describes as a human resources consulting firm specializing in compensation consulting he ha sec_40 years of human resources and compensation experience including years in various positions as an executive with a number of corporations and years heading the executive compensation consulting businesses of several major accounting and actuarial benefit consulting firms mr dorf could not find any broker-dealers that were reasonably comparable to petitioner mr dorf testified that in his research he found no published surveys or publicly available data with respect to companies similarly situated and of similar size to petitioner he testified that although private companies similar to petitioner might exist generally data on such private companies is not available he stated that in the absence of data on companies reasonably comparable to petitioner he would analyze the reasonableness of mr wechsler’s compensation on the basis of other factors in the multifactor test used by the courts the financial and other available mr matthews concedes that the compound growth rate fell in fiscal but he states that it recovered dramatically in information concerning petitioner and mr wechsler and the facts and circumstances of the situation presented mr dorf examined the sources of petitioner’s income for the years at issue and included the following chart in his expert report fye may commissions transactions interest other total principal dividends dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number mr dorf examined and analyzed petitioner’s annual revenues and retained earnings from through and mr wechsler’s compensation_for the through years in issue as follows fye retained percentage percentage mr wechsler’s percentage may earnings change revenue change total comp change dollar_figure -- dollar_figure -- no data -- big_number big_number dollar_figure -- big_number big_number big_number big_number -8 big_number -34 big_number big_number big_number big_number -17 big_number big_number big_number -8 big_number -10 big_number -82 big_number -74 big_number big_number big_number big_number -80 big_number -37 big_number n a big_number big_number n a no data no data as determined in our findings mr wechsler’s actual total annual compensation_for was dollar_figure and his actual total annual compensation_for was dollar_figure mr dorf concludes there appears to be a relationship between petitioner’s performance and mr wechsler’s compensation levels while compensation levels in and were higher than expected in light of the decrease in fiscal_year end performance of petitioner i believe that the average compensation received by mr wechsler over the eight-year period dollar_figure is justified and reasonable based on industry standards and taking into consideration the full scope of mr wechsler’s responsibilities and his integral involvement in the financial profitability of the company mr dorf did not perform an analysis of whether a hypothetical independent investor would have been satisfied with the rate of return on that investor’s investment in petitioner he did however testify that while petitioner’s other officer- shareholders mr glickman mr zeeman and mr zeeman’s estate and mr solomon were not independent investors as such they had done well on their respective investments in petitioner’s common_stock when they sold their shares back to petitioner in date or date he acknowledged that their shares were not valued at market prices but essentially had been valued under a formula prescribed by an agreement between each of them and petitioner see further discussion of this point infra note with respect to the approach of petitioner’s first expert mr matthews mr dorf testified that mr matthews’s approach in drawing an analogy between petitioner and larger some substantially larger companies was unreliable because of the disparity in size between the subject company petitioner and the comparables selected by mr matthews mr dorf explained that in selecting comparable companies he seeks companies that range from percent to percent the size of the subject company in terms of assets revenues and net equity he stated that when comparable companies in that range are found a direct comparison of the subject company to those companies may be made and reliable conclusions may be drawn concerning the reasonableness of the compensation paid_by the subject company he testified that when companies disproportionately greater in size beyond that range are used and compared to the subject company any conclusions drawn with respect to the reasonableness of the compensation paid_by the subject company are likely to be inaccurate and unreliable c respondent’s expert scott d hakala scott d hakala is a principal and director of cbiz valuation group inc an appraisal financial advisory and litigation support firm mr hakala has a doctorate in economics has worked as an economist and financial analyst and has testified on numerous occasions as an expert witness on valuation and other business matters the court accepted him as a compensation expert mr hakala opined that petitioner substantially overcompensated mr wechsler during the years in issue he believed that mr wechsler not only was handsomely compensated in petitioner’s very profitable years but also received high bonuses even in petitioner’s down years including its loss years he reasoned that an independent investor would object to such compensation practices because they would place that investor in the position of absorbing all of the downside in petitioner’s bad years while not adequately allowing that investor to benefit from and share in the upside in petitioner’s good years mr hakala suggested a method for reasonably compensating mr wechsler and petitioner’s other top managers under which mr wechsler and those managers in addition to their salaries would receive annual bonuses totaling percent of petitioner’s profits for that year before payment of bonuses mr hakala explained that his approach would allow an independent investor to obtain most of the profits from petitioner’s good years yet require that investor to absorb all of the downside from petitioner’s bad years he added that incentive compensation_for hedge fund managers is commonly set pincite percent of the fund’s annual trading profits mr hakala further determined that his prescribed annual bonus pool money for petitioner’s managers would then be allocated percent to mr wechsler and percent to the other managers he based that allocation on certain surveys of other finance industry companies in which the highest paid officer in a surveyed company typically received around percent to percent of total officer compensation many of the companies covered in those surveys were much larger than petitioner mr hakala opined that reasonable_compensation for mr wechsler for petitioner’s through fiscal years would be as follows fye may base salary bonus total compensation dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number -- big_number iv application of reasonable_compensation factors a role in the company this factor focuses on the employee’s importance to the success of the business pertinent considerations include the employee’s position hours worked and duties performed and the general importance of the employee to the company rapco inc v commissioner f 3d pincite elliotts inc v commissioner f 2d pincite since at least as early as mr wechsler has been petitioner’s key_employee and the primary reason for its overall success he has worked long hours been intimately involved in managing petitioner’s business and closely supervised all of petitioner’s investment and trading activities in contrast to the evidence concerning mr wechsler the evidence is sketchy concerning the work performed by mrs wechsler and gilbert the hours they worked and their importance to petitioner’s business petitioner offered no testimony from either mrs wechsler or gilbert although mrs wechsler had previously worked in the financial industry she had not worked outside her home from the late 1970s until date when petitioner hired her and agreed to pay her minimum annual compensation of about dollar_figure upon being hired by petitioner she became petitioner’s secretary and a director she became a full registration general securities representative in date and a general securities principal in date mr wechsler estimated that during petitioner's fiscal_year she devoted percent of her time to office management and percent to portfolio research the credible_evidence of record is even more vague concerning what if any consulting work gilbert performed for petitioner during petitioner’s and fiscal years gilbert already worked full time as a lighting designer at the metropolitan opera in his testimony mr wechsler essentially claimed that gilbert spent an unspecified amount of time in petitioner’s office consulted with mr wechsler on scientific and technical matters and was also going to help introduce mr wechsler to potential investors ostensibly people whom gilbert knew from working at the metropolitan opera over the years in the hedge fund mr wechsler was then contemplating establishing we find mr wechsler’s testimony self-serving and unconvincingdollar_figure we note that petitioner offered no other evidence eg testimony from gilbert petitioner’s other employees or potential investors that gilbert performed any services for petitioner we infer that petitioner’s failure to offer such evidence means such evidence would have been unfavorable to petitioner’s case see 6_tc_1158 affd 162_f2d_513 10th cir this factor supports petitioner with respect to the compensation paid to mr wechsler and respondent with respect to the compensation paid to mrs wechsler and gilbert mr wechsler acknowledged that petitioner’s and payments to gilbert were in unspecified part for gilbert’s agreeing to the estate_tax installment_payment elections made by their father’s and mother’s estates mr wechsler explained that gilbert as either cofiduciary or cobeneficiary of their parents’ respective estates and the trusts established by their father greatly helped petitioner and mr wechsler by agreeing to elect to pay the estate_taxes owed by the two estates on the installment basis he said that the installment tax payment elections allowed petitioner to keep more of its capital to use in its business because petitioner then did not have to redeem immediately substantially more preferred shares in order to pay the estate_taxes owed gilbert’s actions as a cofiduciary of the estates in making the elections however do not constitute work performed for petitioner petitioner does not argue that its payments to gilbert for his agreeing to the installment_payment elections are otherwise deductible under sec_162 as ordinary and necessary business_expenses other than compensation directly connected with or proximately resulting from petitioner’s business see sec_161 sec_162 sec_261 sec_263 276_us_145 b comparison with other companies this factor compares the employee’s compensation with that paid_by similar companies for similar services rapco inc v commissioner supra pincite elliotts inc v commissioner supra pincite see sec_1_162-7 income_tax regs the record reflects that petitioner functioned as a broker- dealer during all the years in issue that it had substantial investments in micro-cap stocks as well as other_securities during those years and that it sharply reduced its activities as a broker-dealer in to concentrate on its own trading and investments we find that the parties’ experts failed to show that their surveys identified any securities investment and trading companies similar to petitioner whose chief executive officers or principal managers rendered services similar to mr wechsler’s indeed petitioner’s second expert mr dorf acknowledged that petitioner is very different from other broker- dealers and that he could not find any broker-dealers reasonably comparable to petitioner against whom petitioner could directly be compared or measured consequently with respect to the reasonableness of the compensation paid_by petitioner to mr wechsler this factor is neutral 221_f3d_1091 9th cir affg tcmemo_1998_343 also no expert testimony was given concerning the reasonableness of the compensation paid_by petitioner to either mrs wechsler or gilbert no attempt was made to compare the compensation paid to mrs wechsler or gilbert with the compensation paid to employees rendering similar services in similar companies nor is the court convinced that their services were unique making any attempt at comparisons fruitless as with petitioner’s failure to offer evidence with respect to the services gilbert performed for petitioner we infer that petitioner’s failure to offer comparative evidence means such evidence would have been unfavorable to petitioner see wichita terminal elevator co v commissioner supra consequently with respect to the compensation petitioner paid to mrs wechsler and gilbert this factor is negative c character and condition of the company this factor considers the company’s character and condition relevant considerations are the company’s size as measured by its sales net_income or capital value the complexities of the business and general economic conditions rapco inc v commissioner f 3d pincite elliotts inc v commissioner f 2d pincite petitioner was a relatively small broker-dealer that had secured a prominent market niche as a specialist in convertible securities it enjoyed an excellent longstanding reputation for its expertise as a market maker in convertible securities from until petitioner listed and traded as a market maker approximately convertible securities a far greater number of securities than its competitors in petitioner moved its office from new york city to mt kisco new york shortly thereafter it outsourced its back- office operation resulting in a substantial reduction in the number of its employees even before petitioner and mr wechsler had started to change the focus of petitioner’s business on account of changed business conditions for market makers in convertible securities in petitioner sharply reduced the number of convertible securities and stocks it listed and traded as a market maker and decided to emphasize trading and investing for its own account that resulted in a further decrease in petitioner’s employees and management team members in sum both before and during the years in issue petitioner was a successful well-managed but relatively small investment and trading company with a very lean management team this factor supports petitioner d conflict of interest this factor examines whether a relationship exists between the company and the employee that might permit the company to disguise nondeductible corporate_distributions as sec_162 compensation payments thus close scrutiny must be given where the paying corporation is controlled by the compensated employee as in the instant case rapco inc v commissioner supra pincite elliotts inc v commissioner supra pincite7 also the existence of a family relationship may indicate that the terms of a compensation arrangement may not have been the result of a free bargain elliotts inc v commissioner supra pincite however the mere fact that the individual whose compensation is under scrutiny is the sole shareholder of the company even when coupled with an absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high id instead the fact finder is further to adopt the perspective of an independent investor in determining whether the investor would be satisfied with the company’s return on equity after the compensation in issue was paid id pincite clearly mr wechsler’s relationship to petitioner influenced petitioner’s payments of compensation to mrs wechsler and gilbert some or all of which were not reasonable_compensation for services rendered to petitioner and we suspect were disguised dividends to mr wechsler we thus carefully examine petitioner’s corporate motives in making the payments in question to mr wechsler as set forth in our findings principal managers of financial industry investment and trading companies typically receive a substantial portion of their annual compensation from incentive compensation or bonuses tied to their company’s earnings and profitability for that year yet contrary to petitioner’s experts’ messrs matthews’s and dorf’s claims no strong linkage existed between petitioner’s financial performance in a given year and mr wechsler’s bonuses and total compensation_for that year we agree with respondent’s expert mr hakala that petitioner’s compensation practice as to mr wechsler would put an independent investor in the highly disadvantageous position of absorbing all the downside in petitioner’s bad years while causing that investor to share inadequately in the upside in petitioner’s good years in our opinion all of the foregoing strongly indicates that the dollar_figure2 million petitioner paid mr wechsler from through was not reasonable_compensation and he was overcompensated during the through years in issue see rapco inc v commissioner supra pincite sustaining tax court’s determination as to unreasonableness of controlling shareholder’s compensation because among other things taxpayer-corporation’s compensation scheme was bonus-heavy and salary-light suggesting masked dividends taxpayer could point to no consistent method for bonus calculation and as ultimate decision-maker as to his own pay controlling shareholder had a definite conflict of interest dollar_figure this factor strongly supports respondent e internal consistency in compensation this factor focuses on whether the compensation was paid pursuant to a structured formal and consistently applied program bonuses not paid pursuant to such plans are suspect similarly bonuses paid to controlling shareholders are also suspect if when compared to salaries paid non-owner management they indicate that the level of compensation is a function of ownership not corporate management responsibility elliotts inc v commissioner f 2d pincite see also rapco inc v commissioner f 3d pincite on brief petitioner argues that mr wechsler’s compensation_for most of the years in issue should be considered reasonable because three other unrelated shareholders in petitioner--mr glickman mr zeeman and mr solomon-- purportedly approved that compensation petitioner’s reliance upon mr glickman’s mr zeeman’s and mr solomon’s alleged approval of the compensation petitioner paid mr wechsler however is misplaced mr wechsler was petitioner’s controlling shareholder and owned a majority of its common shares sufficient to elect a majority of petitioner’s directors in contrast mr glickman mr zeeman and mr solomon who were also full-time employees and officers of petitioner owned small minority stock interests in petitioner their continued employment was subject_to mr wechsler’s authority mr glickman mr zeeman and mr solomon thus cannot substitute for the inactive hypothetical independent investor under the independent_investor_test adopted by the court_of_appeals for the second circuit and other courts see 85_f3d_950 2d cir affg tcmemo_1995_128 716_f2d_1241 9th cir revg tcmemo_1980_282 haffner’s serv stations inc v commissioner tcmemo_2002_38 affd 326_f3d_1 1st cir as previously discussed mr wechsler was paid large bonuses even in petitioner’s down and loss years contrary to the claims of petitioner’s experts no strong linkage existed between the bonuses and total compensation paid to mr wechsler for a given year and petitioner’s financial performance for that year neither petitioner nor its experts established any consistent method for calculating mr wechsler’s bonuses for the years in issuedollar_figure see rapco inc v commissioner supra pincite with respect to mrs wechsler’s compensation_for petitioner’s fiscal_year she started working for petitioner that year and also served as petitioner’s secretary and a member of its board petitioner paid her a dollar_figure salary and a dollar_figure bonus for that year petitioner’s fiscal_year focus report reflects negative earnings before federal_income_tax ebfit of dollar_figure and substantial declines in retained as discussed infra some of petitioner’s other employees received bonuses for petitioner’s fiscal year--a bad year for petitioner we have no reason to question the arm’s-length nature and reasonableness of the bonuses paid to those employees who unlike mrs wechsler were unrelated to mr wechsler we believe however that the method used to compensate mr wechsler should differ materially from the method used to compensate petitioner’s other employees in light of the crucial importance of mr wechsler’s services to petitioner and petitioner’s business we think an independent investor to secure mr wechsler’s services in an arm’s-length arrangement on the one hand would have to provide a method whereby mr wechsler potentially could earn much higher annual pay from petitioner than petitioner’s other employees such a method for reasonably compensating mr wechsler on the other hand would also closely tie his annual bonuses to petitioner’s earnings and profitability in a given year earnings and capital stock notwithstanding petitioner’s poor performance for its fiscal_year mrs wechsler received a substantial bonus of dollar_figure the record reflects that except for mr wechsler petitioner’s other employees received far lower bonuses for the fiscal_year than mrs wechsler received for example petitioner paid matt dickinson its vice president and a principal who had worked for petitioner since date a salary of dollar_figure and a bonus of dollar_figure petitioner paid michael revy its vice president and a principal who had worked for petitioner since date a salary of dollar_figure and a bonus of dollar_figure it paid mr mittentag its chief financial officer a salary of dollar_figure and a bonus of dollar_figure mr wechsler set the amounts of petitioner’s payments to mrs wechsler according to mr wechsler mrs wechsler agreed to work for petitioner only if she were paid at least about dollar_figure annually that dollar_figure minimum annual pay to her however is substantially higher than the annual salaries of the aforementioned officers who were unrelated to mr wechsler and is also significantly higher than mr wechsler’s through annual salariesdollar_figure we are unpersuaded that on brief petitioner argues that mrs wechsler’s compensation and gilbert’s compensation were reasonable when compared to the compensation paid certain other employees of petitioner such as mr lobel who was paid dollar_figure for fiscal_year petitioner notes that respondent did not challenge continued there was internal consistency in salary payments throughout petitioner’s ranks this factor also strongly favors respondent f mr wechsler’s loans to petitioner in some circumstances a key employee-shareholder’s interest-free loans to the corporation may weigh in favor of higher compensation to that employee see owensby kritikos inc v commissioner f 2d pincite ndollar_figure noting that key employee-shareholders’ personal guaranties of loans to the corporation also weighed in favor of munificent compensation but stating that the record was unclear as to the riskiness of the loans r j nicoll co v commissione59_tc_37 similar mr wechsler made short-term cash loans to petitioner during september and date during those months beginning on september mr wechsler made loans to petitioner totaling dollar_figure which petitioner repaid between september and continued petitioner’s deduction of the compensation paid to those employees petitioner however has made no meaningful attempt to compare the qualifications of and services rendered by those employees to the qualifications of and services rendered by mrs wechsler and gilbert as a result we have no way of knowing how similar the services performed by those other employees were to the services performed by mrs wechsler and gilbert moreover those other employees unlike mrs wechsler and gilbert were unrelated to mr wechsler presumably mr wechsler determined and set the compensation that petitioner paid to those other employees who were not close family members of mr wechsler in an arm’s-length manner the same cannot be said of the compensation mr wechsler had petitioner pay to his wife and to his brother october on date mr wechsler lent petitioner securities with a market_value of dollar_figure six days later on date petitioner returned those securities to mr wechsler petitioner fails to suggest an appropriate interest rate by which to measure any implicit interest payment to mr wechsler on account of those loans for simplicity we shall assume an annual interest rate of percent percent a day based on a 365-day year no compounding the total of the cash loans dollar_figure to be outstanding for days and the securities loan value of dollar_figure to be outstanding for days interest forgone on the cash loans and the security loan would be dollar_figure and dollar_figure respectively for a total of dollar_figure we shall take that amount into account in determining reasonable_compensation to mr wechsler for fiscal_year v reasonable_compensation determinations a reasonable_compensation to mrs wechsler in the light of the preceding discussion we conclude that the dollar_figure in total compensation petitioner paid mrs wechsler for its fiscal_year is not reasonable_compensation and that petitioner overcompensated her for that year we think however that reasonable_compensation to her for that year exceeds the dollar_figure respondent allowed in the notice_of_deficiency bearing the interest rate of percent is the annual rate of return that mr matthews determined would be satisfactory to an independent equity investor heavily against petitioner since the inexactitude in this case is of its own making and using our best judgment we conclude that reasonable_compensation to mrs wechsler for petitioner’s fiscal_year is dollar_figure this dollar_figure in reasonable_compensation includes the dollar_figure in annual salary that petitioner paid her and a dollar_figure bonus to her for that year see 39_f2d_540 2d cir we hold that petitioner can deduct this dollar_figure in reasonable_compensation under sec_162 for that year we further hold that petitioner cannot deduct the remaining dollar_figure in compensation above the dollar_figure we have determined to be reasonable that it paid mrs wechsler for that year see sec_1_162-7 sec_1_162-9 income_tax regs b reasonable_compensation to gilbert petitioner has failed to establish that any portion of the amounts in issue paid_by petitioner to gilbert for its and fiscal years is reasonable_compensation petitioner has not persuaded us that gilbert performed any services of value for petitioner during the years in issue consequently we sustain respondent’s determinations that the dollar_figure and dollar_figure paid_by petitioner to gilbert for its and fiscal years respectively are not deductible by petitioner under sec_162 c reasonable_compensation to mr wechsler introduction we believe that an appropriate method for reasonably compensating mr wechsler for each of the years in issue should be based upon his receiving an annual salary and an annual bonus that is closely tied to petitioner’s earnings and profitability for that year we reach that conclusion because we are persuaded by respondent’s expert mr hakala of the appropriateness of that method we are not persuaded by the approach of either of petitioner’s experts our reasons follow expert testimony a petitioner’s experts i mr matthews we give little if any weight to mr matthews’s opinion concerning the reasonableness of the compensation petitioner paid mr wechsler for the years in issue to the extent it is based on his comparisons between petitioner and the broker-dealers he examined we are persuaded by mr dorf that mr matthews’s approach in drawing an analogy between petitioner and the broker-dealers is unreliable because of the disparity in size between petitioner and those companies see b d founds inc v commissioner tcmemo_2001_262 ndollar_figure rejecting expert’s assumption that same mathematical relationship calculated through regression analysis between various surveyed companies’ sales or net_income and those companies’ compensation to their executives should hold equally true for taxpayer-corporation surveyed companies were many times the size of taxpayer and were not reasonably comparable to taxpayer nor has mr matthews convinced us that an independent investor would be satisfied with the 4-percent compounded annual rate of return on petitioner’s common_stock that mr matthews computed for petitioner’s through fiscal years mr matthews’s written testimony is contained in two reports an initial report and a report made in rebuttal to the testimony of respondent’s expert mr hakala the rebuttal report the initial report contains no support for mr matthews’s conclusion beyond his claim that the 4-percent rate of return would be highly satisfactory to most equity investors in the rebuttal report mr matthews compares petitioner’s return on equity with publicly traded broker- dealers and finds the returns provided by petitioner to be satisfactory to a hypothetical investor he also uses a financial tool the capital_asset pricing model to determine the return an investor would expect for an investment in petitioner’s common_stock he determines that the expected_return on petitioner’s common_stock is satisfactory by comparing that return to the cost of equity determined under the capital_asset pricing model using data with respect to beta a measure of the risk that compares the volatility of a specific stock to the market as whole representing the median beta for six smaller publicly traded broker-dealers mr matthews has failed to persuade us of the reliability of his return-on-equity comparison between the broker-dealers and petitioner because he has failed to convince us that the broker-dealers are comparable to petitioner whose business interests were varied as described in our findings_of_fact and include an increasing concentration on its own proprietary trading and short-term and long-term investments he has likewise failed to persuade us that his capital_asset pricing model analysis is reliable because he has failed to persuade us of the comparability to petitioner of the six publicly traded smaller companies that he used to determine beta we also question whether a 4-percent compounded annual rate of return would be highly satisfactory to an independent investor in petitioner when compared to the compensation paid to petitioner over the through period mr matthews’s calculations show that petitioner’s adjusted common_stock equity increased by dollar_figure6 million from dollar_figure3 million to dollar_figure9 million during that period for that same period petitioner compensated mr wechsler dollar_figure2 million that dollar_figure2 million is more than times the dollar_figure6 million increase in petitioner’s adjusted common_stock equity thus for each dollar of increase in equity over through petitioner paid mr wechsler dollar_figure while that may be an appropriate fee for wringing profits out of some dubious investment it seems unreasonable for producing a compound rate of return of only percent over years when according to mr matthews’s rebuttal report the average risk-free rate of return during each may of through was approximately percent moreover the dollar_figure2 million paid to mr wechsler is substantially more than even petitioner’s own adjusted common_stock equity of dollar_figure9 million and total adjusted common and preferred_stock equity of dollar_figure7 million at the end of petitioner’s fiscal_year mr matthews has failed to convince us that for the 4-percent compound rate of return mr wechsler produced for petitioner’s through fiscal years an independent investor would approve of paying him dollar_figure7 million in total compensation ii mr dorf mr dorf while recognizing that mr wechsler’s compensation in and was higher than expected and presumably therefore more than reasonable was of the opinion that the average dollar_figure of the amounts of compensation paid mr wechsler for the years in question was justified and reasonable dollar_figure mr dorf based his conclusions on a number of during the years in question the range of mr wechsler’s annual compensation was dollar_figure from a low of dollar_figure for to a high of dollar_figure for mr continued considerations including petitioner's performance mr wechsler’s responsibilities to and the services he provided for petitioner as well as general economic conditions and the nature of petitioner’s business however mr dorf did not give weight to these factors nor did he provide a method of analysis that an independent investor could use to determine whether mr wechsler’s compensation was reasonable or unreasonable in a given year he merely concluded without explanation that in the light of the factors he considered mr wechsler’s average compensation was reasonable mr dorf’s trust-me approach does not aid us substantially in determining whether an independent investor would be satisfied in any given year with the compensation paid mr wechsler or whether that payment was reasonable within the meaning of sec_162 iii conclusion neither of petitioner’s experts’ approaches provides a reliable method for determining whether the amounts of compensation paid to mr wechsler during the years in issue were reasonable b respondent’s expert mr hakala opined that the base salaries paid mr wechsler throughout the relevant period were reasonable but that the continued dorf’s average differs from the average dollar_figure we calculate from the annual compensation amounts stipulated by the parties bonuses paid were unreasonable mr hakala based his opinion on compensation practices in the investment industry he opined that in the investment industry management is typically paid percent of pretax profits as incentive compensation mr hakala opined that percent of petitioner’s pretax profits would have been reasonable as incentive compensation_for all of petitioner’s employees mr hakala split the resulting pool of incentive compensation with mr wechsler receiving percent as a reasonable bonus thus in mr hakala’s view a reasonable bonus for mr wechsler during the years at issue would have been equal to percent of percent of petitioner’s profits percent of petitioner’s profits while we agree with mr hakala’s percentage-of-profits approach to determining incentive compensation we think his allocation to mr wechsler is unreasonably low that allocation aside we agree with mr hakala’s percentage-of-profits approach for the following reasons during the years at issue petitioner engaged in a range of activities the company acted as a broker earning commission income as a market maker earning income through the spread between its bid and ask prices as a selling agent for underwriters and as a proprietary trader exploiting sophisticated investment strategies in the convertible_bond market as mr hakala has shown the concentration of petitioner’s operations make it distinguishable from the broker-dealers mr matthews identified though petitioner’s endeavors covered a range of activities during the relevant period proprietary trading was responsible for most of its revenue and commissions generated only a small percentage according to the report of petitioner’s expert mr dorf during the audit period petitioner reaped only percent of its income from commissions whereas most of its income came from its investments because petitioner carried on a unique mix of investment services and trading operations it would be difficult if not impossible to neatly classify its business rather at best petitioner could be described only as a business offering a unique combination of financial services and investments thus in determining reasonable incentive compensation_for mr wechsler we are unable to look to the compensation practices of any single business or any single type of business for guidance rather we must look more generally to compensation practices in the investment industry as a basis for determining reasonable incentive compensation_for mr wechsler we therefore adopt mr hakala’s percentage-of- profits approach which he argues is customary in the investment industry according to mr hakala’s calculations an independent investor in petitioner would have received a reasonable return on equity had petitioner’s incentive compensation been limited to percent of petitioner’s profits mr hakala compared his calculated return for petitioner with the returns an independent investor would have received by investing in other investments consisting of similar securities while we adopt mr hakala’s percentage-of-profits approach we believe that a 20-percent-of-profits bonus pool divided between mr wechsler and other bonus-paid employees would under- compensate mr wechsler rewarding him with only percent of petitioner’s annual pre-bonus profits in comparison to the other financial industry companies that mr hakala examined petitioner is a small company that had a much smaller workforce and an extremely lean management team following its move to mt kisco new york and the outsourcing of its back-office operations petitioner in late had approximately employees by the number of petitioner’s employees decreased to consideration of petitioner’s relatively small size and workforce we believe demonstrates mr wechsler’s indispensable role in the success of petitioner’s business we have no basis for concluding that the chief executives of the companies mr hakala surveyed provided similar services and shouldered responsibilities comparable to the services mr wechsler provided and the responsibilities he shouldered mr wechsler organized petitioner served as its principal manager worked long hours ensured its compliance with all relevant regulations and closely supervised all of its investment and trading activities in essence mr wechsler single-handedly managed the business during the years at issue and an independent investor holding equity in petitioner would have been investing predominantly if not exclusively in the trading and business judgment of mr wechsler reasonable_compensation we believe that the foregoing analysis justifies more compensation to mr wechsler than that determined by mr hakala and an appropriate method for reasonably compensating mr wechsler for each of the years in issue should be based upon his receiving an annual salary and an annual bonus that a reflects his virtually exclusive responsibility for petitioner’s achievements and b is closely tied to petitioner’s earnings and profitability for each year in evaluating petitioner’s annual financial performance during the years in issue all three experts messrs dorf hakala and matthews used the earnings reported in petitioner’s annual focus reports recognizing that those earnings were computed by marking to market all securities petitioner then held including those held for investment messrs dorf hakala and matthews each considered petitioner’s annual focus report earnings to be a more accurate indicator of petitioner’s financial performance in a given year than the earnings reported on petitioner’s tax returns and we accept that aspect of their opinions we conclude that reasonable_compensation to mr wechsler for the years in issue would include petitioner’s payment to him of the annual salaries he received for a payment of dollar_figure to reflect interest and a yearly bonus equal to percent of petitioner’s adjusted ebfit before petitioner’s payment of any bonus to mr wechsler for that yeardollar_figure using the above method for determining mr wechsler’s compensation we calculate that reasonable_compensation to mr wechsler for petitioner’s through fiscal years in issue is as follows fye may salary adj ebfit1 before bonu sec_2 and interest total comp annual adj ebfit annual bonu sec_3 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ebfit for that year plus if any disallowed nondeductible compensation_for that year paid_by petitioner to mrs wechsler or gilbert adjusted ebfit for that year plus december and may bonuses for that year actually paid_by petitioner to mr wechsler equal to percent of adjusted ebfit before bonus for that year rounded to nearest dollar plus for dollar_figure as a payment of interest petitioner’s adjusted ebfit is the ebfit reported on its focus report for that year increased by any disallowed nondeductible compensation petitioner paid for that year to mrs wechsler or gilbert for petitioner’s through fiscal years in issue this results in reasonable_compensation to mr wechsler totaling dollar_figure we estimate that this results in petitioner’s having a compounded annual return on its revised common_stock equity adjusted for deferred taxes of approximately percent for its through fiscal years that calculation is as follows adj common common_stock annual annual stock equity equity rate of rate of fye may millions millions return3 return4 revised adj compounded dollar_figure3 dollar_figure3 -- -- common_stock equity per annual focus report less deferred taxes adjusted common_stock equity plus cumulative estimated additional after-tax earnings attributable to petitioner’s increased positive taxable_income for prior years and current_year from disallowed nondeductible compensation paid to mr wechsler mrs wechsler and gilbert assuming those increases in positive taxable_income were subject_to combined federal and state income taxes equal to percent increase or decrease for that year in revised adjusted common_stock equity divided by revised adjusted common_stock equity at beginning of that year computed using a present-value-future-value formula where present_value equals revised adjusted common_stock equity of dollar_figure3 million on date future value equals revised adjusted common_stock equity at the end of the period in question and n equals the number of years from date through the end of that period we think an independent investor would be satisfied with a 3-percent compounded annual return on petitioner’s revised adjusted common_stock equity from date through date we find that dollar_figure is reasonable_compensation to mr wechsler for the through fiscal years in issue and is therefore deductible by petitioner under sec_162 for those years in the amounts shown for some of the years in issue however we have found that reasonable_compensation paid to mr wechsler is less than allowed by respondent on date shortly after the trial began respondent moved for leave to amend his answer in order to assert increased deficiencies for the years in issue above those determined in the notice_of_deficiency in the light of the expected testimony of respondent’s expert mr hakala the time for respondent to amend his answer without leave had expired on date see rule a on date we denied respondent’s motion because of the lateness of its filing on the day of trial and refused to allow respondent to seek such increased deficiencies we shall therefore not redetermine a deficiency for any year in issue greater than respondent determined in the notice for that year vi conclusion to reflect the foregoing decision will be entered under rule
